[a1015redlineamendmentnum001.jpg]
Exhibit 10.15 ***Text Omitted and Filed Separately with the Securities and
Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections
200.80(b)(4) and 240.24b-2. AMENDMENT NUMBER TWO TO PLATFORM LICENSE AGREEMENT
This Amendment Number Two to Platform License Agreement (this “ Amendment No.
2”) is entered into effective as of June 25, 2018 (“Amendment No. 2 Effective
Date ”) and made by and between OMT, Inc. (“ OMT ”), which has its principal
place of business at 3911 Sorrento Valley Boulevard, Suite 110, San Diego,
California 92121, U.S.A., and Wuxi Biologics Ireland Limited (“ Licensee ”),
which has its principal place of business at One Spencer Dock, North Wall Quay,
Dublin 1, Ireland. OMT and Licensee may each be referred to herein as a “ Party
” and collectively as the “ Parties .” WHEREAS , OMT and WuXi AppTec
Biopharmaceuticals Co., Ltd., which has its principal place of business at 108
Meiliang Rd., Mashan, Wuxi, P.R. China, entered into the Platform License
Agreement, effective on March 23, 2015 (the “ Original Agreement ”); WHEREAS ,
pursuant to the Assignment and Assumption Agreement entered by and among OMT,
WuXi AppTec Biopharmaceuticals Co., Ltd., and Wuxi Biologics (Hong Kong) Limited
as of July 19, 2016, WuXi AppTec Biopharmaceuticals Co., Ltd. assigned the
Original Agreement to Wuxi Biologics (Hong Kong) Limited; WHEREAS , OMT and Wuxi
Biologics (Hong Kong) Limited amended the Original Agreement by Amendment Number
One to Platform License Agreement, effective as of June 11, 2017 (together with
the Original Agreement, the “ Agreement ”); WHEREAS , pursuant to the Assignment
and Assumption Agreement entered by and among the Parties and Wuxi Biologics
(Hong Kong) Limited as of June 25, 2018, Wuxi Biologics (Hong Kong) Limited
assigned the Agreement to Licensee; and WHEREAS , the Parties desire to amend
certain terms of the Agreement in accordance with this Amendment No. 2. NOW T
HEREFORE , for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Parties, the Parties, intending to be
legally bound, agree as follows: 1. All capitalized terms used in this Amendment
No. 2 and not otherwise defined in this Amendment No. 2 shall have the meanings
assigned to such terms in the Agreement. 2. Within ten (10) days of the
Amendment No. 2 Effective Date, Licensee shall pay OMT fifty-one million U.S.
dollars (US $51 million), which is in lieu of any milestone payments that will
become due or payable arising under the Agreement after the Amendment No. 2
Effective Date [***] . Upon receipt of the payment described in this [***]
Certain information on this page has been omitted and filed separately with the
4840-7056-1386 v.6 1 US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum002.jpg]
Paragraph 2, above, OMT acknowledges and agrees that Licensee shall have no
further obligation to pay any milestone payments under the Agreement. 3. The
following shall be added to the end of Section 3.1 of the Agreement: “If, OMT
intends to or does cease supplying Animals directly or through authorized third
parties in accordance with this Section 3.1 for more than five (5) consecutive
months for any reason including, but not limited to, bankruptcy of OMT,
voluntary or involuntary cessation of OMT’s Animal supply business, or change of
control of OMT, OMT shall immediately notify Licensee in writing of such intent
or cessation, and, to the extent permitted under applicable law, shall grant to
Licensee the right to breed the Animals for use consistent with this Agreement,
under any and all intellectual property rights, including but not limited to any
and all patents and patent applications, know-how, and trade secrets, owned or
otherwise controlled by OMT that are necessary for Licensee to breed the Animals
for use consistent with this Agreement, and shall transfer to Licensee the
technologies that are necessary for Licensee to breed the Animals for use
consistent with this Agreement (“Animal Technology Transfer ”). OMT shall
provide reasonable technical assistance requested by Licensee to enable the
Animal Technology Transfer and shall execute any documentation reasonably
necessary to transfer such technology and any regulatory or other governmental
consents or approvals regarding the same, and will novate any contracts with any
third party that relate solely to the provision of such Animals to the benefit
of Licensee. For the avoidance of doubt, the royalty obligations provided in
Sections 5.2(a), (b) and (c) will remain unchanged.” 4. Section 4.2(a) of the
Agreement shall be deleted in its entirety and replaced with the following:
“Relative to OMT, Licensee will exclusively own the Antibodies and any Products
(including Products developed by any Outlicensee) and all intellectual property
rights therein, including any patent rights, developed by Licensee or any such
Outlicensee at any time under this Agreement (collectively, “IP Rights ”), and
each hereby makes all assignments necessary to achieve the foregoing. Subject to
compliance with all terms and conditions of this Agreement, Licensee hereby
grants OMT a non- exclusive, irrevocable, perpetual, worldwide, royalty-free,
non- sublicenseable, non-transferable right and license in and to the IP Rights,
to the extent necessary to allow OMT to exercise its rights hereunder
Commission. Confidential treatment has been requested with respect to the
omitted portions. 4840-7056-1386 v.6 2 US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum003.jpg]
and/or to allow OMT to exploit such IP Rights for non-commercial purposes
including research, provided that OMT will not distribute, sell, offer for sale,
use, or otherwise transfer any such Antibodies and Products.” 5. Section 4.2(b)
of the Agreement shall be deleted in its entirety and replaced with the
following: “No less frequently than once per each calendar quarter, Licensee
shall provide to OMT a report summarizing Licensee’s and Outlicensees’
prosecution and maintenance activities regarding any patent rights with respect
to the IP Rights, including, if requested by OMT, copies of any significant
office actions, communications, and correspondence relating to such patent
rights. OMT shall have the right to comment on and to discuss such activities,
and Licensee shall consider (and cause the applicable Outlicensees to consider)
OMT’s comments in good faith.” 6. Section 4.3(a) of the Agreement shall be
deleted in its entirety and replaced with the following: “China Outlicensing
Agreement . Licensee may authorize, including without limitation under an
assignment, a license or option grant and/or an appointment as distributor, a
third party to use, develop, market, distribute, offer for sale, and/or sell an
Antibody in China (and, as applicable with respect to Existing Antibodies, the
China Plus Territory) solely pursuant to an agreement that is consistent with
the terms and conditions of this Agreement, including without limitation this
Section 4.3(a) (each such third party agreement, a “China Outlicensing Agreement
”). Pursuant to a China Outlicensing Agreement, Licensee may distribute or
otherwise transfer any Antibodies generated by or on behalf of Licensee to the
applicable China Outlicensee using antigens selected by Licensee or such China
Outlicensee. Licensee shall be responsible and liable for all actions and
omissions of China Outlicensees in connection with any such Antibodies. Licensee
may provide (i) any such resulting Antibodies to a China Outlicensee that is
bound by a China Outlicensing Agreement; and (ii) Existing Antibodies to a China
Outlicensee that is bound by a written addendum to such China Outlicensing
Agreement for use, development, and marketing in the China Plus Territory (a
“China Plus Addendum ”, which shall be deemed a part of the applicable China
Outlicensing Agreement). Each China Outlicensing Agreement will include payment
provisions that enable Licensee to comply with its obligations to make payments
to OMT under this Agreement, and will prohibit the licensing, distribution,
sale, offer for sale, use, or other transfer of any Antibody or Product outside
of China (and as applicable with respect to Existing Antibodies, the China Plus
Territory) by or on 4840-7056-1386 v.6 3 US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum004.jpg]
behalf of the applicable China Outlicensee, where “use” includes development of
and distribution of Products.” 7. The last sentence of Section 4.3(b) of the
Agreement shall be deleted in its entirety and replaced with the following
sentence: “Each Ex-China Outlicensing Agreement will prohibit the licensing,
distribution, sale, offer for sale, use, or other transfer of any Antibody or
Product in and/or into China (and, as applicable, with respect to Existing
Antibodies, the China Plus Territory) by or on behalf of the applicable Ex-
China Outlicensee, where “use” includes development of and distribution of
Products.” 8. Section 4.3(d) of the Agreement shall be deleted in its entirety
and replaced with the following: “Licensee may not outlicense or otherwise
provide rights in any Antibodies to any third party except pursuant to Section
4.3(a), (b), and/or (c).” 9. The first sentence of Section 4.3(f) of the
Agreement shall be deleted and replaced with the following sentence: “Each
Outlicensing Agreement shall contain terms no less protective of OMT (including
without limitation OMT’s intellectual property rights in the Animals and Animal
Improvements) than those set forth in this Agreement.” 10. The last sentence of
Section 4.3(f) of the Agreement shall be deleted and replaced with the following
sentence: “Licensee will keep OMT reasonably informed of the status of any
Outlicensing Agreements, and promptly after execution of the Outlicensing
Agreement, Licensee shall provide to OMT a full copy of such Outlicensing
Agreement (with any confidential or financial terms redacted), translated into
English if applicable. ” 11. Section 4.4 of the Agreement shall be deleted in
its entirety and replaced with the following: “As between the parties, and
without limiting any other available remedy, OMT owns (i) the Animals and (ii)
any modification, improvement, enhancement, or progeny of the Animals ( “Animal
Improvements ”) created in violation of Section 4.1(a) above, and all
intellectual property rights in any of the foregoing. Licensee hereby makes (and
will cause its Approved Affiliates and its and their Approved Subcontractors,
and any Outlicensee, as applicable, to make) all assignments necessary to
4840-7056-1386 v.6 4 US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum005.jpg]
accomplish the foregoing ownership with respect to any Animal Improvements.
Licensee acknowledges and agrees that the Animals and Animal Improvements,
together with any related biological material or substance that is replicated,
synthesized or in any way derived from the Animals (including progeny), except
for Antibodies, include and constitute valuable trade secrets of OMT, and OMT
has used diligent efforts to maintain such items as its trade secrets and
Confidential Information .” 12. Section 4.5(a) of the Agreement shall be deleted
in its entirety and replaced with the following: “Each of OMT and Licensee shall
notify the other promptly in writing when each learns of or reasonably suspects
infringement of any IP Rights by a third party (an “Infringement ”). Licensee,
and its Outlicensees, shall have the first right to enforce any IP Right in the
Territory, and control, defend, and settle such suit in a manner consistent with
the terms and provisions of this Agreement, and recover any damages, awards, or
settlements resulting therefrom, subject to Section 4.5(c). OMT agrees to use
commercially reasonable efforts to reasonably cooperate in any such litigation,
including participating in a suit if required to provide standing.” 13. Section
4.5(b) of the Agreement shall be deleted in its entirety and replaced with the
following: “If Licensee or its Outlicensee does not bring suit to enforce the
applicable IP Rights with respect to an Infringement within one hundred and
eighty (180) days of becoming aware that such Infringement exists, then OMT may,
in its sole judgment and at its own expense, take steps to enforce any such
rights, including instituting suit against any such infringer or alleged
infringer, and control, defend and settle such suit in a manner consistent with
the terms and provisions hereof, and recover any damages, awards or settlements
resulting therefrom, subject to Section 4.5(c). Licensee agrees to reasonably
cooperate in any such litigation, including participating in a suit if required
to provide standing.” 14. A new Section 4.8 shall be added to the Agreement as
follows: “Non-Animal Improvements . Licensee, or Outlicensees, shall solely own
any improvements developed by Licensee or any such Outlicensee to the Antibodies
and Products that are not Animal Improvements (“Non-Animal Improvements ”).
Non-Animal Improvements are derivatives of Antibodies, bispecific/multispecific
antibodies, Antibody-drug conjugates, and any drugs or further products
generated from the Antibodies, in each case to the extent that it is not an
Animal Improvement. All intellectual property rights developed by Licensee or an
Outlicensee in any Non- Animal Improvement at any time under this Agreement
shall be exclusively 4840-7056-1386 v.6 5 US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum006.jpg]
owned by Licensee or the Outlicensee. For the avoidance of doubt, Non- Animal
Improvements do not include Animals or Animal Improvements.” 15. A new Section
5.1(d) shall be added to the Agreement as follows: “Licensee shall be required
to make each of the payments set forth in Sections 5.1(a), (b), and (c) only if
such payment becomes payable in accordance with the terms of Section 5.1(a),
(b), or (c) on or before the Amendment No. 2 Effective Date . For clarity,
Licensee shall not be required to make any payment set forth in Sections 5.1(a),
(b), and (c) if such payment becomes payable in accordance with the terms of
Section 5.1(a), (b), or (c) after the Amendment No. 2 Effective Date. ” 16. All
instances of the term “Joint Rights” in the Agreement that are not modified by
the above provisions are hereby modified to the term “IP Rights”. The Parties
agree that this Paragraph 16 retroactively applies to all Outlicensee Agreements
entered into even before this Amendment No. 2 Effective Date. 17. In the event
that OMT does not receive the fifty-one million U.S. dollars (US $51 million)
[***] set forth in Paragraph 2 of this Amendment No. 2 within ten (10) days of
the Amendment No. 2 Effective Date, OMT will have the right to terminate this
Amendment No. 2 immediately upon written notice. If OMT terminates this
Amendment No. 2 as set forth in this Paragraph 17, above, this Amendment No 2
shall have no force or effect, retroactive to the Amendment No 2 Effective Date,
and the Agreement shall continue in full force and effect as it existed prior to
the Amendment No. 2 Effective Date. 18. In the event of any discrepancies or
conflicting terms between this Amendment No. 2 and the Agreement, the terms of
this Amendment No. 2 shall control. 19. The Agreement and this Amendment No. 2
represent the complete and entire understanding between the Parties regarding
the subject matter hereof and supersede all prior or contemporaneous
negotiations, representations or agreements, either written or oral, regarding
this subject matter. 20. This Amendment No. 2 and the rights and obligations of
the Parties hereunder shall be governed by the laws of the State of California,
without regard to the conflicts of law provisions thereof. [***] Certain
information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions. 4840-7056-1386 v.6 6 US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum007.jpg]
21. This Amendment No. 2 may be executed in counterparts, each of which shall be
deemed an original and, together, one and the same instrument. A facsimile, PDF
or any other copy of this Amendment No. 2 signed by a Party is binding upon the
signing Party to the same extent as the original of the signed Amendment No. 2,
and may be delivered electronically. 22. Except for the matters set forth in
this Amendment No. 2, all other terms of the Agreement shall remain unchanged
and in full force and effect. [Signature page follows.] 4840-7056-1386 v.6 7
US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum008.jpg]
IN W ITNESS W HEREOF , the Parties hereto have duly executed this Amendment No.
2: OMT, INC. WUXI BIOLOGICS IRELAND LIMITED By: /s/ Charles Berkman By: /s/
Chris Chen Name: Charles Berkman Name: Chris Chen Title: VP & Secretary Title:
Director Date: June 25, 2018 Date: June 24, 2018 4840-7056-1386 v.6 8
US-DOCS\102805239.1102810859.2



--------------------------------------------------------------------------------



 
[a1015redlineamendmentnum009.jpg]
Summary report: Litéra® Change-Pro TDC 10.1.0.400 Document comparison done on
8/7/2018 11:54:53 AM Style name: L&W with Moves Intelligent Table Comparison:
Active Original DMS: iw://US-DOCS/US-DOCS/102810859/1 Modified DMS:
iw://US-DOCS/US-DOCS/102810859/2 Changes: Add 12 Delete 6 Move From 0 Move To 0
Table Insert 0 Table Delete 0 Table moves to 0 Table moves from 0 Embedded
Graphics (Visio, ChemDraw, Images etc.) 0 Embedded Excel 0 Format changes 0
Total Changes: 18



--------------------------------------------------------------------------------



 